Case: 1:20-cr-00081-SA-DAS Doc #: 18 Filed: 05/04/21 1 of 3 PagelD #: 107

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA PLAINTIFF
VS. CRIMINAL NO. 1:20-CR-81
BENJAMIN FRANKLIN SANFORD DEFENDANT

DEFENDANT’S MOTION FOR
DOWNWARD DEPARTURE AND/OR DOWNWARD VARIANCE

Comes now BENJAMIN FRANKLIN SANFORD, M.D., Defendant herein, by and through
~ counsel; and files tais nis Motion for Downward Departure and/or Downward Variance in the
above-styled cause, and in support thereof would show unto the Court the following:

{. The Defendant in this case, Dr. Ben Sanford, is a medical doctor who has practiced
medicine here in Mississippi for the past forty-two years. He will be seventy years old in July of this
year. Although he is fortunate to have no life threatening health problems, he has used that good
fortune to continue to practice medicine and to help others. This past year during the pandemic, Dr.
Sanford worked hospital emergency rooms and contributed in every way that he could to help
diagnose and treat Covid-19 patients. The risk this work entailed for Dr. Sanford and other medical
professionals was enormous. In fact, in December of 2020 the odds caught up with Dr. Sanford
and he did contract Covid-19. Fortunately he’s made a satisfactory recovery.

Dr. Sanford has not only devoted his life to practicing medicine and helping others, he has
been married for forty-seven years and together with his wife reared five children, two of whom are
in the ministry; one of whom is a physician and another is a physical therapist; and one of whom is

employed as a paralegal.
Case: 1:20-cr-00081-SA-DAS Doc #: 18 Filed: 05/04/21 2 of 3 PagelD #: 108

Ben has lived his life as a law abiding citizen always willing to help others and to contribute
to his church and community. Ben volunteered to provide physicals to athletes in the local school
system and to Boy Scouts, and on one occasion was able to detect and direct a young man to obtain
treatment for a medical issue which could have had dire consequences if it had non undetected.

Ben has also been active in his church and in promoting the Christian community which has
always been a big part of his life. Back in 1987, Ben was co-chair of the stewardship committee
when the church faced budgetary challenges. With his leadership and determination they set arecord
for fund raising for the church.

Acknowledging the seriousness of this matter, Ben has made arrangements and is prepared
to make full and complete restitution for the amounts alleged by the government at th , coneiusion
of this hearing. He has also been significantly punished in that he has surrendered his medical
license and can no longer do that which he has spent his life doing; and he a suffered
embarrassment and professional shame as a result of this matter.

That pursuant to Section 5H1.1 of the United States Sentencing Guidelines, the Defendant
respectfully moves the Court to grant a downward departure based upon his advanced age. Counsel
further moves the Court pursuant to Section 5K2.0 and Title 18, U.S. Code Section 3553(b), to grant
an additional downward departure or downward variance based on the totality of circumstances
recounted above and in the Presentence Investigation Report. Dr. Sanford is a law abiding, hard
working physician who has spent his life carrying for and helping others. He has stepped up and
made contributions to his community and to his church where he taught Sunday school for many
years. Surely when weighed against this one, albeit very serious charge which brings him before the
court, the scales should fall on the side of leniency for Dr. Sanford. But for this charge, for which

he stands before the court, he has led a life which anyone would be proud of.

to
Case: 1:20-cr-00081-SA-DAS Doc #: 18 Filed: 05/04/21 3 of 3 PagelD #: 109

For the foregoing reasons, counsel respectfully moves the Court for a downward departure
based on the Defendant’s advanced age of 70, pursuant to Section 5H1.1, and a further downward
departure or variance pursuant to 5K2.0 and Title 18 U.S. Code Section 3553(b) based upon the
totality of the circumstances involved in this case.

RESPECTFULLY SUBMITTED this the _4" day of _May, 2021.

/s/ Joe M. Hollomon
JOE M. HOLLOMON, ATTORNEY FOR AND ON
BEHALF OF BENJAMIN FRANKLIN SANFORD

OF COUNSEL:

Jos M. Hollomon, Esq. (MSB # 2551)

JOE M. HOLLOMON & ASSOCIATES, P.A.
107 North State Street

Post Office Box 22683

Jackson, Mississippi 39225-2683

Tel. 601-353-1300

Fax 601-353-1308

jhollomon@outlook.com
jochollomonlaw@yahoo.com

CERTIFICATE OF SERVICE

I, Joe M. Hollomon, do hereby certify that I have this date electronically filed the foregoing
Defendant’s Motion for Downward Departure and/or Downward Variance with the Clerk of the
Court using the Electronic Case Filing (ECF) system, which sent notification of such filing to all
counsel of record.

THIS, this the _4" dayof _ May, 2021.

/s/ Joe M. Hollomon
JOE M. HOLLOMON, ESQ.
